                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

CRISTINA COLOSIMO, individually            :    Hon. Joseph H. Rodriguez
and on behalf of herself and all others
similarly situated,                        :    Civil Action No. 17-3969

            Plaintiff(s),                  :           OPINION

      v.                                   :

FLAGSHIP RESORT DEVELOPMENT :
CORPORATION,
                            :
         Defendant.

      This matter is before the Court on Plaintiff’s Motion for Conditional

Class Certification. Having considered the parties’ submissions, the Court

decides this matter without oral argument pursuant to Federal Rule of Civil

Procedure 78(b). For the reasons stated below, this Court grants Plaintiff’s

motion.

                                 Background

      Plaintiff initiated this proposed collective action pursuant to the Fair

Labor Standards Act (“FLSA”) on behalf of nonexempt employees of the

Defendant who were misclassified as contractors and not paid overtime for

work in excess of 40 hours in a work week. Plaintiff alleges Defendant failed

to pay overtime compensation in violation of the FLSA and the New Jersey

Wage and Hour Law.


                                       1
      Plaintiff was employed as a salesperson by Defendant, which is in the

business of marketing and selling timeshare units in Atlantic City and

neighboring communities. Plaintiff sold deeded timeshares, travel club

programs, trial memberships, vacation clubs and/or upgrades to existing

memberships. Defendant required Plaintiff to execute an Independent

Contractor – Sales Agent Agreement, classifying Plaintiff as an independent

contractor rather than an employee. Plaintiff alleges that she regularly

worked more than 40 hours per week but was paid for only 40 hours of

work during each week; she also states that she was compensated on a

commission basis.

      On April 5, 2018, Plaintiff filed a Motion for Conditional Collective

Action Certification with respect to the FLSA claim for all current and

former employees of Defendants who were engaged in the sale of time

shares or other products and services at any of Defendants’ locations at any

time during the three-year period prior to the date the Complaint in this

action was filed. 1 In addition, Plaintiff seeks from Defendant the names,

addresses, and phone numbers of all potential members of the class and




1
 This three-year time limit comports with the statute of limitations for the
FLSA, which is three years for willful violations and two years for non-
willful violations. See 29 U.S.C. § 255(a).

                                      2
for leave to send notice to potential class members. Specifically, Plaintiff

seeks conditional certification of this action under 29 U.S.C. § 216(b) and

notice to the following similarly situated employees:

      Any and all employees engaged in the sale of timeshares or
      other products and services that (i) are/were not paid overtime
      compensation at a rate not less than one and one-half times
      their regular rate for each hour worked beyond forty (40) hours
      during a work week; and (ii) choose to opt-in to this action.

                                  Discussion

      Section 216(b) the FLSA provides that an employee may bring a suit

regarding minimum-wage, maximum-hour, and overtime violations against

the employer individually, or, collectively on behalf of other “similarly

situated” employees. Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69

(2013). Those employees must affirmatively opt in to a collective action by

filing written consent with the court if they wish to become parties to a

collective action. Id.

       Courts in the Third Circuit apply a two-step certification process

to FLSA collective actions. Halle v. W. Penn Allegheny Health Sys. Inc.,

842 F.3d 215, 224 (3d Cir. 2016). The first step, conditional certification,

requires only a “modest factual showing” that there is a “factual nexus

between the manner in which the employer’s alleged policy affected [the

named plaintiff] and the manner in which it affected the proposed


                                       3
collective action members.” Id. The second step, final certification, is where

the court “makes a conclusive determination as to whether each plaintiff

who has opted in to the collective action is in fact similarly situated to the

named plaintiff.” Adami v. Cardo Windows, Inc., 299 F.R.D. 68, 78 (D.N.J.

2014) (internal quotation marks omitted). “The ‘sole consequence’

of conditional certification is the dissemination of court-approved notice to

potential collective action members.” Id. “At the second stage, with the

benefit of discovery, ‘a court following this approach then makes a

conclusive determination as to whether each plaintiff who has opted in to

the collective action is in fact similarly situated to the named plaintiff.’”

Camsei v. University of Pittsburgh Medical Center, 729 F.3d 239, 243 (3d

Cir. 2013) (quoting Symczyk v. Genesis Healthcare Corp., 656 F.3d 189,

193 (3d Cir. 2011), rev’d on other grounds, Genesis Healthcare, 569 U.S.

66).

       Courts apply a “fairly lenient standard” in making a preliminary

determination about whether the named plaintiffs have made a “modest

factual showing” that the employees identified in the complaint are

“similarly situated.” Camesi, 729 F.3d at 243 (quoting Zavala v. Wal Mart

Stores, Inc., 691 F.3d 527, 535-36 n.4 (3d Cir. 2012)). Relevant factors

regarding the “similarly situated” analysis include, but are not limited to,


                                        4
whether the plaintiffs (1) are employed in the same department, division,

and location; (2) advance similar claims; (3) seek substantially the same

form of relief; and/or (4) have similar salaries and circumstances of

employment. Zavala, 691 F.3d at 536-37. Ultimately, under this “modest

factual showing” standard, “a plaintiff must produce some evidence,

beyond pure speculation, of a factual nexus between the manner in which

the employer’s alleged policy affected him/her and the manner in which it

affected other employees.” Zavala, 691 F.3d at 536 n.4 (quoting Symczyk,

656 F.3d at 193) (additional citation and quotation marks omitted). The

Third Circuit has noted that “[b]eing similarly situated does not mean

simply sharing a common status, like being an illegal immigrant. Rather, it

means that one is subjected to some common employer practice that, if

proved, would help demonstrate a violation of the FLSA.” Zavala, 691 F.3d

at 538.

     In this case, Plaintiff contends that all employees of Defendant who

were engaged in the sale of time shares or other products and services are

similarly situated under the FLSA as they are all nonexempt employees

subject to similar working conditions who performed their services

exclusively on Defendant’s property and were compensated by a

combination of salary and/or commission.


                                      5
      Plaintiff was employed by Defendant from December 2015 through

June 2016. She was required to adhere to the schedule determined by

management, which regularly had her working in excess of 40 hours per

week. Plaintiff estimates that at any given time, there were 20-30 sales

people similarly employed by Defendant, with a high rate of turnover. All of

these employees were subject to Defendant’s policy of not compensating for

overtime.

      Having considered Plaintiff’s Certification, the Court finds that she

has made the modest factual showing required for a determination that the

putative collective members are similarly situated. The Court therefore will

grant Plaintiff’s motion for conditional certification.

      Upon conditional certification of a collective action, a court has

discretion to provide court-facilitated notice. See Hoffmann-La Roche Inc.

v. Sperling, 493 U.S. 165, 170 (1989). Such notice ensures that the

employees receive “accurate and timely notice concerning the pendency of

the collective action, so that they can make informed decisions about

whether the participate.” Id. The notice also “serves the legitimate goal of

avoiding a multiplicity of duplicative suits and setting cut off dates to

expedite the disposition of the action.” Id. at 172.




                                       6
      Plaintiff’s proposed notice includes a description of the lawsuit, an

explanation of who is eligible to receive the notice, the right of the putative

class members to participate, the effect of opting-in or choosing not to, and

instructions on how to opt-in. The Court will approve Plaintiff’s

proposed notice.

      Plaintiff also seeks from Defendant the names, addresses, and phone

numbers of prospective class members to facilitate effective dissemination

of the notice. It is appropriate for a district court to permit discovery of the

names and addresses of employees within the class description. See

Hoffmann-La Roche Inc., 493 U.S. at 170. Therefore, the Court will grant

Plaintiff’s request for names, addresses, and phone numbers of potential

class members.

                                  Conclusion

      For the reasons stated above, Plaintiff’s Motion for Conditional

Certification will be granted. The Court will issue an appropriate Order.



Dated: March 25, 2019                       s/ Joseph H. Rodriguez
                                            JOSEPH H. RODRIGUEZ
                                                  U.S.D.J




                                        7
